Title: To George Washington from the United States Senate, 8 November 1792
From: United States Senate
To: Washington, George



[Philadelphia] November the 8th 1792.
To the President of the United States—    

Accept, Sir, our grateful acknowledgments for your address at the opening of the present Session. We participate with you in the satisfaction arising from the continuance of the general prosperity of the nation, but it is not without the most sincere concern that we are informed, that the reiterated efforts which have been made to establish peace with the hostile Indians have hitherto failed to accomplish that desired object: hoping that the measures still depending may prove more successful than those which have preceded them, we shall, nevertheless concur

in every necessary preparation for the alternative; and should the Indians on either side of the Ohio persist in their hostilities, fidelity to the Union, as well as affection to our fellow citizens on the frontiers will insure our decided co-operation in every measure, which shall be deemed requisite for their protection and safety.
At the same time that we avow the obligation of the Government to afford its protection to every part of the Union, we cannot refrain from expressing our regret that even a small portion of our fellow Citizens in any quarter of it should have combined to oppose the operation of the law for the collection of duties on spirits distilled within the United States—a law repeatedly sanctioned by the authority of the Nation, and at this juncture materially connected with the safety and protection of those who oppose it—should the means already adopted, fail of securing obedience to this law, such further measures as may be thought necessary to carry the same into complet operation cannot fail to receive the approbation of the Legislature, and the support of every patriotic Citizen.
It yields us particular pleasure to learn that the productiveness of the Revenue of the present year, will probably supersede the necessity of any additional tax for the service of the next.
The organization of the Government of the State of Kentucky being an event peculiarly interesting to a part of our fellow Citizens and conducive to the general order affords us particular satisfaction.
We are happy to learn that the high state of our Credit abroad has been evinced by the terms on which the new loans have been negociated.
In the course of the Session we shall proceed to take into consideration the several objects which you have been pleased to recommend to our Attention; and Keeping in view the importance of Union and Stability in the public Councils, we shall labor to render our decisions conducive to the safety and happiness of our Country.
We repeat with pleasure our assurances of confidence in your administration, and our ardent wish, that your unabated zeal for the public good may be rewarded by the durable prosperity of the Nation and every ingredient of personal happiness.

John Langdon, President, pro tempore, of the Senate

